PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/267,301
Filing Date: 4 Feb 2019
Appellant(s): Moran, Valentina, Echeverria



__________________
D. Brian Shortell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 Apr. 2021.

13 Oct. 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), and Head et al. (Curr. Opin. Neurol.; published 2004).

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), and Head et al. (Curr. Opin. Neurol.; published 2004), in further view of Heldman et al. (US 8,273,731 B2; provisional filed on 26 Nov. 2007).

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), and Head et al. (Curr. Opin. Neurol.; published 2004) and Heldman et al. (US 8,273,731 B2; provisional filed on 26 Nov. 2007), in further view of Hughes et al. (US 2004/0242698 A1; published 2 Dec. 2004).

Claims 1, and 28-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), and Head et al. (Curr. Opin. Neurol.; published 2004), in further view of Rolf et al. (US 5,889,029; issued 30 Mar. 1999).

Claims 1, and 28-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), Wisniewski et al. (Neurol.; published 1985), and Rolf et al. (US 5,889,029; issued 30 Mar. 1999).

Claims 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lippiello et al. (US 5,187,169; issued 1993), in view of Wisniewski et al. (Neurol.; published 1985) and Salomon et al. (Biochem.; published 1996).

Claims 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lippiello et al. (US 5,187,169; issued 1993), in view of Wisniewski et al. (Neurol.; published 1985) and Salomon et al. (Biochem.; published 1996), in further view of Heldman et al. (US 8,273,731 B2; provisional filed on 26 Nov. 2007).


(2) Response to Argument

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), and Head et al. (Curr. Opin. Neurol.; published 2004).


	Appellants assert that claim 1 is not obvious because one of ordinary skill in the art would not have been motivated to administer cotinine to treat a cognitive impairment in a Down syndrome patient.  There would have been not reasons to administer cotinine in vivo in view of the cited references.  Salomon only discloses in vitro administration and discourages in vivo 

	Appellants’ arguments are not persuasive.  Salomon teaches in vitro studies but Salomon also suggests and motivates in vivo studies.  At pg. 13577, Salomon teaches that it is not yet known whether in vivo nicotine inhibits amyloidosis, the work presented here suggest further research into this possibility.  On the same page, Salomon teaches that nicotine and cotinine inhibit amyloidosis, perhaps by binding to a more soluble α-helical structure and preventing an α-helix [Wingdings font/0xE0] β-sheet conversion.  Therefore, Salomon also suggests and motivates further research into whether cotinine inhibits amyloidosis in vivo.  At Fig. 3, Salomon teaches that cotinine inhibits amyloid β(1-42) peptide precipitation at nearly the same extent as nicotine even though the majority of cotinine is not protonated at physiological pH.  Cotinine contains a pyridinyl N and at pg. 13570, Salomon teaches that the pKa of pyridine is 5.25 thereby indicating that a small percentage of cotinine is ionized at pH 7.2 and even pH 7.4 (blood). Consider an equation that determines the fraction of protonated species at a given pH such as [HA]=[H+]/([H+]+Ka).  The percentage of ionized cotinine would have been expected to shift as the protonated cotinine binds to the α-helix. Regardless, Salomon suggests that cotinine 

	Appellants assert that there would have been no reason to administer cotinine for the treatment of a cognitive impairment.  The knowledge of one of ordinary skill in the art at the time of the instant application was that Aβ aggregation into fibrils is not correlated with cognitive impairment in AD.  Notably the formation of these oligomers was specifically correlated with memory failure.  Later studies showed that the presence of Aβ fibrils is not correlate with cognitive impairment.  A skilled artisan at the time of invention did not recognize that cotinine also inhibits Aβ aggregation into soluble oligomers.  The knowledge of one of ordinary skill in the art was that cotinine does not pass the BBB.  Halldin demonstrates in humans that cotinine does not cross the BBB and it would not have been obvious to administer cotinine for the treatment of cognitive impairments.  A skilled artisan would not have arrived at the instant invention because others had already attempted in vivo administration of cotinine and concluded that such treatment methods were not worthy of further study.  As such activation of nicotine receptors via administration of nicotine or cotinine would not have been obvious to one of ordinary skill.  The knowledge of one or ordinary skill in the art at the time of the instant application was filed was actually that nicotine was not effective for improving memory.
	The previously filed Office action allege that Salomon, in 1996, provides the motivation to administer nicotine and similar compound such as cotinine in vivo to treat disorders associated with amyloid formation such as AD.  Oddo, in 2005, did just that and concluded that nicotine administration was not a viable strategy.  The skilled artisan in view of Salomon and all art that came after including Newhouse, Oddo, and others, would not have been motivated to administer cotinine for the treatment of cognitive impairments because similar studies have been done since the time of Salomon, and similar studies have concluded that in vivo administration of nicotine to treat cognitive impairments is not worthwhile.  It is the potential use 

Appellants’ arguments are not persuasive.  Salomon teaches that the α-helix conformation is monomeric.  Therefore, the suggested stabilization of the monomeric α-helix by cotinine in Salomon is in agreement with treating cognitive impairment by preventing or slowing the toxic soluble oligomers, which are correlated with memory failure.  Salomon teaches that the degree of neuronal damage and dementia in AD correlates with the extent of neurofibrillary tangle and amyloid plaque formation.  Thus, there is a teaching or suggestion in Salomon to treat cognitive impairment such as dementia by preventing oligomeric β-sheet formation, which can precipitate into insoluble plaques, through the administration of cotinine.  Head teaches that by the age of 40 virtually all adults with DS have sufficient neuropathology for the diagnosis of AD.  Therefore, Head motivates the treatment or prevention of AD pathology in DS patients even without formal diagnosis because Head suggests that AD pathology is almost guaranteed in adult DS patients.  At [0008], Johansson teaches that cotinine is said to slow down amyloid formation.  Applicants have not provided any reasoning or evidence that even a small percentage of cotinine is not protonated at physiological pH.  Salomon teaches that the work established that in vitro cotinine inhibits amyloidosis, perhaps by binding to the more soluble monomeric α-helix conformation.


	Appellants assert that there would have been no reason to administer cotinine for the treatment of a cognitive impairment in a person or animal having Down syndrome.  The pending claims actually recite treatment of cognitive impairments in a subject having Down syndrome; treatment of AD is no longer mentioned.  A person of ordinary skill would not have been motivated to administer cotinine for the treatment of AD in Down syndrome subject because Head states that inhibition of Aβ oligomerization is required and the cited references are completely silent regarding the ability of cotinine to operate via this mechanism.  It is impermissible to use the claimed invention as an instruction manual or template to piece together the teachings of the cited references.

Appellants’ arguments are not persuasive.  Head teaches that virtually all adults with DS have sufficient neuropathology for the diagnosis of AD.  Salomon teaches that cotinine binds to the monomeric α-helix conformation thereby preventing or slowing down the formation of oligomeric β-sheets, which precipitate into amyloid plaques.  Therefore, the administration of cotinine would have been expected to treat or inhibit amyloid pathology, such as memory loss, in adult DS patients, which is almost certain, by preventing or slowing down the formation of the toxic oligomeric β-sheet structures. In response to appellants argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the rationale to treat cognitive impairment in DS patients by administering cotinine solely relies on teachings, suggestions, and motivations derived from Salomon, Head, and Johansson and not Appellants disclosure.  

	Appellants assert that one of ordinary skill would not have administered cotinine to treat cognitive impairment in a person or animal having Down syndrome with any expectation of success.  Why would one of ordinary skill have been motivated to select the compounds of Salomon for in vivo application?  Salomon specifically states that its protocols are intended to assist in finding other, less toxic analogs for clinical studies.  Why would one of ordinary skill have been motivated to select cotinine specifically for in vivo application?  Johansson states that a match between charged groups on the compound and charged groups on the peptide are required for therapeutic utility and cotinine is not charged.  Why would one of ordinary skill have been motivated to select cotinine for the treatment of Down syndrome subjects?  Head states that treatment methods should inhibit Aβ oligomerization, a mechanism not even suggested for the compounds of Salomon and Johansson.  A person of ordinary skill was well aware that Aβ aggregation into fibrils is largely irrelevant.  A skilled artisan was similarly aware that cotinine does not cross the BBB.

Appellants’ arguments are not persuasive.  A person of ordinary skill in the art would have had motivation for in vivo application because Salomon teaches further research into this area is worthwhile endeavor.  Johansson teaches and motivates in vivo application.  At [0065]-11C]cotinine administered in a single bolus at tracer doses  The knowledge of one of ordinary skill in the art at the time of invention was that cotinine at a therapeutically effective amount does cross the BBB.

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), and Head et al. (Curr. Opin. Neurol.; published 2004), in further view of Heldman et al. (US 8,273,731 B2; provisional filed on 26 Nov. 2007).

	Appellants assert that Heldman fails for cure the above deficiencies of Salomon, in view of Johansson and Head.

Appellants’ arguments are not persuasive.  The teachings of Salomon, Johansson, and Head are not deficient for the reasons discussed above.

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), and Head et al. (Curr. Opin. Neurol.; published 2004) and Heldman et al. (US 8,273,731 B2; provisional filed on 26 Nov. 2007), in further view of Hughes et al. (US 2004/0242698 A1; published 2 Dec. 2004).

	Appellants assert that Hughes fails to cure the above described deficiencies of Salomon in view of Johansson and Head.

	Appellants’ arguments are not persuasive.  The teachings of Salomon, Johansson, Head, and Heldman are not deficient for the reasons discussed above.  

Claims 1, and 28-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), and Head et al. (Curr. Opin. Neurol.; published 2004), in further view of Rolf et al. (US 5,889,029; issued 30 Mar. 1999).

	Appellants assert that the knowledge of one of ordinary skill in the art at the time of the application was filed was that cotinine does not cross the BBB.  Although Rolf states that nicotine has been shown to cross the BBB, pointing to Lippiello for support, Lippiello does not show that cotinine passes the BBB.  Lippiello only theorizes based on in vitro data that cotinine might be able to pass the BBB.  Newhouse and Oddo are relied upon for discouraging administration of the therapeutically effective amount of cotinine for the treatment of 

	Appellants’ arguments are not persuasive.  Obviousness only requires a reasonable expectation of success and not absolute predictability.  The statements in Rolf and Lippiello that cotinine passes the BBB are sufficient to provide a reasonable expectation of success that cotinine passes the BBB at therapeutically effective amounts.  Halldin does not contradict the teachings of Rolf and Lippiello because Halldin teaches PET imaging experiments with racemic (R/S)-[11C]cotinine administered in a single bolus at tracer doses where the average brain uptake was low.  At col. 2, Rolf teaches that cotinine is virtually non-toxic.

Claims 1, and 28-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salomon et al. (Biochem.; published 1996), in view of Johansson et al. (EP 1337855 B1; published 20 Nov. 2001), Wisniewski et al. (Neurol.; published 1985), and Rolf et al. (US 5,889,029; issued 30 Mar. 1999).

	Appellants assert that Wisniewski and Rolf fail to cure the deficiencies of Salomon and Johansson.

	Appellants’ arguments are not persuasive.  The teachings of Salomon, Johansson, and Rolf are not deficient for the reasons discussed above.  Wisnieski teaches that visual memory loss, impairment of learning capacity, and behavioral changes mark the first stages of amyloid pathology in DS patients.  

Claims 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lippiello et al. (US 5,187,169; issued 1993), in view of Wisniewski et al. (Neurol.; published 1985) and Salomon et al. (Biochem.; published 1996).

	Appellants assert that claim 1 is not obvious over Lippiello, Wisniewski, and Salomon at least because one of ordinary skill would have no motivation to administer cotinine to treat memory loss in a person having Down Syndrome who does not also have AD.  The knowledge of one of ordinary skill was filed was that cotinine does not cross/pass the BBB.  Lippiello only conducted in vitro data and only presented speculation regarding how cotinine would behave.  Halldin illustrates that cotinine does not cross the BBB.

	Appellants’ arguments are not persuasive.  Lippiello claims a method of treating a patient suffering from senile dementia of the Alzheimer’s disease (SDAT), the method comprising administering to the patient an effective amount of cotinine.  Note that SDAT is characterized by a progressive intellectual and personality decline as wells as memory loss.  See Col. 1.  Thus, Lippiello claims a method for treating memory loss in a patient, the method comprising administering an effective amount of cotinine.  At col. 3, Lippiello teaches that an effective amount is meant as an amount sufficient to pass across the BBB of the patient, to bind to relevant receptor sites in the brain of the patient, thus resulting in the effective treatment of disease.  Treatment of a neurodegenerative disease involves a decrease of symptoms of the particular disease.   For humans, the effective dose of typical compounds generally requires administering an amount of at least 2, often at least about 1 and frequently about 0.1 mg/hr/patient.  The compounds of the present invention have the ability to cross the BBB.  Cotinine is a compound of the Lippiello invention.  
	Halldin is in agreement with the teachings of Lippiello because Halldin administered a tracer (low) amount of (R/S)-[11C]cotinine (racemate; includes inactive enantiomer) to healthy 11C]cotinine was injected as a bolus (200-400 MBq; 0.2-0.4 GBq).  The specific activities of the tracers at the time of injection was about 37 GBq/µmol.  Cotinine has molar mass of about 176.22 g/mol and so the Halldin administered a single bolus of about 1 to 2 µg of (R/S)-[11C]cotinine to male subjects.
	Obviousness only requires a reasonable expectation of success and not absolute predictability.  In view of Lippiello, a person of ordinary skill in the would have had a reasonable expectation of success that cotinine, when administered in an effective amount to patients, is capable of passing the BBB resulting in effective treatment of SDAT and memory loss.  

	Appellants asserted that the knowledge of one of ordinary skill in the art at the time of invention was that Aβ aggregation into fibrils is not correlated with cognitive impairment in AD.  It is the formation of oligomers that is responsible for the toxicity associated with AD.  Later studies have shown that the presence of Aβ fibrils is not correlated with cognitive impairment.  Therefore is would not have been obvious to administer cotinine to treat a cognitive impairment such as memory loss because the skilled artisan did not recognize that cotinine also inhibits Aβ aggregation into soluble oligomers.  

Appellants’ arguments are not persuasive.  One of ordinary skill in the art at the time of invention had the knowledge from Lippiello that an effective amount of cotinine is capable treating memory loss, which is symptom of SDAT.  One of ordinary skill in the art had the knowledge from Wisniewski that AD pathology occurs in Down syndrome (DS) brains in nearly all cases studied who were beyond 30 or 40 at autopsy.  Thus, it would have been obvious to a person of ordinary skill in that at the time of invention to treat AD pathology in DS patients who have not been formally diagnosed with AD because AD pathology occurs in nearly all DS patients beyond a certain age.  In addition, Salomon teaches and suggests that cotinine can 

	Appellants assert that a person of ordinary skill would not have arrived at the instant invention because others had already attempted in vivo administration of the structurally similar nAChR activator nicotine and concluded that such treatment were not worthy of further study.  Numerous studies have determined that nicotine is not effective for treating/improving memory.  A person of ordinary skill would not have pursued further research into this area in order to arrive at a new method for treating Down syndrome subjects who have not been diagnosed with AD via administration of cotinine.  

	Appellants’ arguments are not persuasive.  Lippiello does teach the use of [3H]nicotine and Lippiello does teach administering a nicotinic compound to a patient where the compound activates nicotinic receptors;  however, Lippiello only claims administering cotinine  and cotinine like compounds to subjects.  Note that formula in claim 1 and col. 2 of Lippiello contain a lactam carbonyl not present in nicotine.  Thus, Lippiello teaches a preference for cotinine over nicotine. Nicotine is structurally different from cotinine and accordingly nicotine would have been expected to exhibit a different pharmacology, biochemistry, and toxicology than cotinine.  Therefore, further in vivo studies indicating that nicotine is not worthy of further study would not necessarily to extend to cotinine.  Applicants do not mention any prior publications stating that further investigation into cotinine is worthwhile.  


Appellants assert that one of ordinary skill would not have had a reasonable expectation of success in administering cotinine to treat memory loss at all let alone in a subject having Down syndrome who has not been diagnosed with AD.  In fact, cotinine does not cross the BBB.  Studies have concluded that nicotine offers no improvements for memory and exacerbates tau pathology and thus therapeutic regimens including nicotine should be reevaluated.

Appellants’ arguments are not persuasive.  A person of ordinary skill in the art would have had a reasonable expectation of success because Lippiello claims a method of treating memory loss, a symptom of dementia, in AD patients comprising the administration of an effective amount of cotinine to said patient.  Lippielllo unequivocally states that the compounds useful according to the method of the invention have the ability to pass across the BBB of the patient.  Wisniewski teaches that AD pathology occurs in nearly all DS patients and memory loss is the first clinical sign of AD.  The cited studies involving nicotine do not teach away from cotinine or at least mention cotinine in the cited sections.

Claims 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lippiello et al. (US 5,187,169; issued 1993), in view of Wisniewski et al. (Neurol.; published 1985) and Salomon et al. (Biochem.; published 1996), in further view of Heldman et al. (US 8,273,731 B2; provisional filed on 26 Nov. 2007).

	Appellants assert that Heldman fails to cure the deficiencies of Lippiello, in view of Wisniewski and Salomon. 

	Appellants’ arguments are not persuasive.    Lippiello, Wisniewski, and Salomon are not deficient for the reasons discussed above.

Appellants’ cited references

Chromy et al. (2003):  At abstract, Chromy teaches that the observed neurotoxicity, structure and stability of synthetic Aβ1-42 globular assemblies support the hypothesis that Aβ1-42 oligomers play a role in triggering nerve cell dysfunction and death in AD.  At pg. 12759, Chromy teaches that there is a link to memory failure and teaches that small molecules drugs which block Aβ(1-42) oligomers may be effective AD drugs.  Chromy does not mention cotinine.  The treatment mechanism for cotinine suggested in Salomon is in agreement with preventing or slowing down Aβ oligomers by stabilizing the monomeric α-helix conformation of the β-peptide.

Echeverria et al. (2004): The reference teaches rat transgenic models with a phenotype of intracellular Aβ accumulation in hippocampus and cortex.  There is no mention of cotinine or nicotine.  

Jones et al. (1992):  Jones administered only up to three 0.8 mg subcutaneous injection doses of nicotine (not cotinine) to AD patients (not DS patients with amyloid pathology).  Nicotine improved visual attention and reaction time but not auditory or visual short-term memory.  Reduced attention is a cognitive impairment.  At pg. 492, Jones discussed Newhouse 1988 and asserts that it is possible they are missing the therapeutic window.  At pg. 493, Jones asserts that nicotine may have a valuable role to play although problems of finding a safe, convenient and effective mode of administration must be overcome.  Jones does not teach away from cotinine, which is virtually not toxic.  Jones describes nicotine as having an important role to play and it is apparent from Jones that achieving a therapeutic amount of nicotine may be difficult.



Newhouse et al. (1988):  According to Jones 1992, Newhouse may have missed the therapeutic window.

Newhouse et al. (2001):  Newhouse 2001 does not mention cotinine or stabilization of the α-helix conformation of the β-peptide. At pg. 2273, Newhouse states that it may be the case that any cognitive enhancing effects of nicotine stimulation are more clearly manifest in cognitively impaired individuals.   At pg. 275, Newhouse asserts that nicotine stimulation may produce more rapid onset of cognitive improvement. 

Oddo et al. (2005):  At abstract, Oddo 2005 teaches that therapeutic efficacy for nicotine exposure in AD pathology is still unresolved.  Oddo 2005 shows that chronic nicotine intake correlated with an upregulation of nicotine receptors and an increase in aggregation and phosphorylation of tau, which appears to be due to activation of p38-mitogen activated protein.  At pg. 3051, Oddo 2005 teaches that nicotine administration has been shown to result lower plaque load.  Oddo 2005 does not disclose or suggest that a therapeutic amount of cotinine causes an increase in aggregation and phosphorylation of tau.  Oddo 2005 does not appear to suggest that further research into cotinine is not worthwhile.

Snaedel et al. (1996):  At abstract, Snaedel 1996 teaches that the results do not indicate that nicotine applied in the form of a dermal plaster is of any significance in the treatment of memory deficits in patients with AD.  Snaedel 1996 does not mention cotinine and the claims do not require application in the form of a dermal plaster.

White and Levin (1999):  At abstract, White and Levin (1999) teaches the nicotine patches improved attentional performances but did not improve memory performance.  Higher doses of nicotine, other nicotinic ligands or combination of treatment of nicotine with other therapies may be efficacious for producing broader therapeutic effects.  The modest size of the study limited statistical power.  White and Levin (1999) do not mention cotinine.

White and Levin (2004): At abstract, White and Levin (2004) teaches that chronic transdermal nicotine treatment in age associated memory impairment (AAMI) subject caused a sustained improvement in clinical symptoms.  The results support the further investigation of nicotinic treatment as a promising therapy for AAMI.  White and Levin (2004) do not mention cotinine or indicate that cotinine did not improve performance on other tests measuring memory function.  According to White and Levin (2004), nicotine administration may help treat a memory impairment.

Wilson et al. (1995): At abstract, Wilson 1995 teaches improved learning during nicotine conditioning.  Sustained nicotine administration appeared to be safe.  At pg. 513, Wilson 1993 appears to encourage nicotine patch treatment in AD patients in order to treat a cognitive impairment, such as a learning impairment.



Respectfully submitted,
/SEAN R DONOHUE/Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618   
                                                                                                                                                                                                     /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.